342 F.2d 798
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ACTION WHOLESALE COMPANY, Inc., doing business as A. L. French Co., Respondent.
No. 19514.
United States Court of Appeals Ninth Circuit.
March 16, 1965.

Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Allison W. Brown, Jr., Vivian Asplund, Mary Griffin, attys., N.L.R.B., Washington, D. C. for petitioner.
D. A. Burr, Burr, Boney & Pease, Anchorage, Alaska, for respondent.
Before ORR, KOELSCH and ELY, Circuit Judges.
PER CURIAM:


1
This matter is before us on petition of the National Labor Relations Board to enforce its order requiring Action Wholesale to cease several unfair labor practices, to take certain affirmative action and to post prescribed notices. The Board's decision and order appears in 145 N.L.R.B. at 627.


2
Action Wholesale resists the granting of the relief sought from this court, on the sole ground that the Board's findings upon which the order is rested are not supported by any substantial evidence.


3
This contention is entirely lacking in merit. The record reveals a conflict in the testimony, but nothing appears that would permit this court to disbelieve the proof unfavorable to Wholesale and draw factual conclusions contrary to those approved by the Board, N.L.R.B. v. Link-Belt Co., 311 U.S. 584, 61 S. Ct. 358, 85 L. Ed. 368 (1941).


4
The Board's order is valid and should be enforced.


5
It is so ordered.